Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 08, 2016

The Court of Appeals hereby passes the following order:

A17A0533. RON A. CODY v. KATRINA JOHNSON.

      Defendant Ron Cody filed this direct appeal, seeking review of the trial court’s
orders denying his motions to dismiss and for summary judgment in this civil action.
We lack jurisdiction.
      Because this action remains pending below, Cody was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the denials of his motions to dismiss and for
summary judgment. See OCGA §§ 5-6-34 (b); 9-11-56 (h); Boyd v. State, 191 Ga.
App. 435 (383 SE2d 906) (1989). Absent a timely certificate of immediate review,
the party seeking to appeal must wait until the final judgment to do so. See OCGA
§ 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d 748) (1973). Cody’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).

                                        Court of Appeals of the State of Georgia
                                                                             11/08/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.